DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 33-35, 37, 38, 41-55, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Wohr et al. (DE 102013002413 A1) in view of Ebisawa (US Pub No 2011/0052819 A1).
Re claim 33, Wohr et al. show an apparatus (Fig. 7A), comprising:
a perforated plate (1) for an application device for application of a fluid onto a component without atomization of the fluid (paragraph 0009 – “suitable for an application device for the application of a coating agent, as described, for example in DE 102010019612 A1” – application device of DE 102010019612 A1 described in paragraph 0116 of that document as not an atomizer),
the perforated plate having at least three through-holes (2) for passage of the fluid, wherein the at least three through-holes are assigned to a row of nozzles (4) with a central region (center of 10) and two edge regions (inside 9), each of the at least three through-holes defining an axis (arrow), the axes linearly aligned and parallel to each other (Fig. 8B, through-holes all centrally aligned and arrayed),
wherein at least one outermost through-hole (outer 2) of the at least three through-holes is in at least one of the two edge regions (inside 9) and has at least one reference opening diameter, and
wherein an edge (9) of the perforated plate (1) is thicker along the axis than at the at least three through-holes (2) along the axis.
Wohr et al. does not teach wherein at least one outermost through-hole of the at least three through-holes has at least one reference opening diameter that is smaller than at least one reference opening diameter of at least one through-hole of the at least three through-holes in the central region.

Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the diameter of the central through-hole in Wohr et al. larger than the diameter of an outermost through-hole as taught by Ebisawa to lead to suppression of any splash of the liquid and stick out thereof (Ebisawa – paragraph 0217).
Re claim 34, Wohr et al. as modified by Ebisawa show the perforated plate has only one single row of nozzles (Wohr - Fig. 7A, 2) for the application of the fluid.
Re claim 35, Wohr et al. as modified by Ebisawa show the row of nozzles comprising the central region (Wohr - Fig. 7A, center) and at least one edge region (Wohr - inside 9) is aligned linearly.
Re claim 37, Wohr et al. as modified by Ebisawa show a straight alignment line extends linearly through at least one central axis of the at least one outermost through-hole (Wohr - Fig. 7A, outer 2) in at least one edge region (Wohr - inside 9) and through at least one central axis of at least one through-hole (Wohr - central 2) in the central region (Wohr - center), so that a central nozzle row alignment comes about between the at least one edge region and the central region.
Re claim 38, Wohr et al. as modified by Ebisawa show at least one central axis of the at least one outermost through-hole (Wohr - Fig. 7A, outer 2) in at least one edge region (Wohr - inside 9) and at least one central axis of at least one through-hole (Wohr - central 2) in the central region (Wohr - center) are aligned on the straight alignment line.
Re claim 41, Wohr et al. as modified by Ebisawa show the central region (Wohr - Fig. 7A, center) has one of: at least two and at least three through-holes (Wohr - 2).

the central axes of a plurality of through-holes (Wohr - 2) in the central region are aligned linearly to one another.
Re claim 43, Wohr et al. as modified by Ebisawa show a plurality of through-holes (Wohr - Fig. 7A, 2) in the central region (Wohr - center) are spaced equally from one another (Wohr - 10 is shown symmetrical).
Re claim 44, Wohr et al. as modified by Ebisawa show at least two hole spacings (Wohr - Fig. 7A, between 2) between at least three through-holes in the central region (Wohr - center) are configured uniformly (Wohr - 10 is shown symmetrical).
Re claim 45, Wohr et al. as modified by Ebisawa show one of: an outermost hole (Wohr - Fig 7A, outer 2) spacing and at least two outermost hole spacings in at least one edge region (Wohr - center) correspond to the at least one hole (Wohr - 2) spacing in the central region (Wohr - center).
Re claim 46, Wohr et al. as modified by Ebisawa show the at least one outermost hole (Wohr - Fig. 7A, outer 2) spacing in at least one edge region (Wohr - inside 9) is one of (paragraph 0031): smaller and larger than the at least one hole (Wohr - central 2) spacing in the central region (Wohr - center).
Re claim 47, Wohr et al. as modified by Ebisawa show at least one outermost hole (Wohr - Fig. 7A, outer 2) spacing in one edge region (Wohr - inside 9) of the row of nozzles is configured uniform relative to at least one outermost hole spacing in the other edge region (Wohr - 10 is shown symmetrical).
Re claim 48, Wohr et al. as modified by Ebisawa show at least one hole spacing of the hole spacings and the reference opening diameters in the two edge regions (Wohr - Fig. 7A, inside 9) correspond to one another (Wohr - 10 is shown symmetrical).

Re claim 50, Wohr et al. as modified by Ebisawa show the row of nozzles (Wohr - Fig. 7A, 2) is formed at least one of axially symmetrically (Wohr - 10 is shown symmetrical) and mirror symmetrically, relative to a symmetry axis running transversely to the row of nozzles.
Re claim 51, Wohr et al. as modified by Ebisawa show the through-holes (Wohr - Fig. 6A, 2) of the row of nozzles each have a hole inlet opening (Wohr - 3) on the upstream side of the perforated plate and a hole outlet opening (Wohr - 4) on the downstream side of the perforated plate and a pipe stub (Wohr - 7) as a three-dimensional structuring on the downstream side of the perforated plate (Wohr - 1), wherein the hole inlet openings (Wohr - Fig. 2, 3) have a larger passage cross-section than the hole outlet openings (Wohr - 4).
Re claim 52, Wohr et al. as modified by Ebisawa show the pipe stubs (Wohr - Fig. 6A, 7) have an outer casing surface which tapers toward the free end of the respective pipe stub.
Re claim 53, Wohr et al. as modified by Ebisawa show the at least one outermost through-hole (Wohr - Fig. 7A, outer 2) in one edge region (Wohr - inside 9) has at least one reference opening diameter that is smaller than at least one reference opening diameter of at least one through-hole (Ebisawa – paragraph 0216) in the central region (Wohr - center), and the at least one outermost through-hole (Wohr - outer 2) in the other edge region (Wohr - inside 9) has at least one reference opening diameter which is uniformly configured to at least one reference opening diameter of at least one through-hole (Wohr - inner 2) in the central region (Wohr - center).
Re claim 54, Wohr et al. as modified by Ebisawa show wherein one of: at least one through-hole in the central region (Wohr - Fig. 7A, central 2) of the nozzle row and at least one through-hole in at least one edge region (Wohr - inside 9) of the nozzle row has a hopper-shaped hole inlet opening (Wohr - Fig. 2, 3).

Re claim 57, Wohr et al. as modified by Ebisawa show the perforated plate (Wohr - Fig. 7A, 1) includes a flange (Wohr - 9) at the edge (Wohr - 110).
Re claim 58, Wohr et al. as modified by Ebisawa show the perforated plate (Wohr - Fig. 7A, 1) includes a second flange (Wohr - bottom 9) opposite the flange, and wherein the flange (Wohr - upper 9) extends upward and the second flange (Wohr - bottom 9) extends downward.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wohr et al. (DE 102013002413 A1) in view of Ebisawa (US Pub No 2011/0052819 A1) and further in view of Kanda et al. (US Pat No 7,625,065 B2).
Re claim 40, Wohr et al. as modified by Ebisawa disclose all aspects of the claimed invention but does not teach the at least two outermost through-holes in at least one edge region have different reference opening diameters and the reference opening diameter of the outermost through-hole is the smaller reference opening diameter.
However, Kanda et al. show the at least two outermost through-holes (Fig. 20, L_n8 and S_n4) in at least one edge region have different reference opening diameters and the reference opening diameter of the outermost through-hole (S_n4) is the smaller reference opening diameter.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the outermost through-holes of Wohr et al. as modified by Ebisawa have different reference opening diameters as taught by Kanda et al. to allow for high density and uniform application (Kanda – col. 14, lines 21-23).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Wohr et al. (DE 102013002413 A1) in view of Ebisawa (US Pub No 2011/0052819 A1) and further in view of Hung et al. (US Pub No 2009/0057445 A1).

Wohr et al. does demonstrate hopper-shaped hole inlet openings of different depths, specifically in figures 2 and 11, however Wohr does not describe using them at the same time on the same perforated plate.
However, Hung et al. show hopper-shaped hole inlet openings (Fig 1, 102 and 50) for through-holes for a central through-hole with a larger diameter than through-holes along multiple edge regions where the hopper-shaped inlet opening (102) for the central through-hole (51) extends more deeply into the perforated plate (40) than the other hopper-shaped inlet openings (50) of the through-holes in the edge regions.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have a central hopper-shaped hole inlet of Wohr et al. as modified by Ebisawa extend more deeply than a hopper-shaped hole inlet at an edge region as shown in Hung et al. in order to aide in reducing flow resistance as already taught by Wohr et al. (paragraph 0086).
Response to Arguments
Applicant’s arguments with respect to claims 33-35, 37 and 40-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752